EXHIBIT 10 (l)

COMPUTER TASK GROUP, INCORPORATED

COMPENSATION ARRANGEMENTS FOR THE NAMED EXECUTIVE OFFICERS

Set forth below is a summary of the annual and incentive compensation paid by
Computer Task Group, Incorporated (the Company) to its named executive officers
(defined in Regulation S-K Item 402(a)(3)) in their current positions as of the
date of the filing of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011. All of the Company’s executive officers are at-will
employees whose compensation and employment status may be changed at any time at
the discretion of the Company’s Board of Directors, subject only to the terms of
employment agreements, as applicable, between the Company and these executive
officers.

Effective January 1, 2012, the named executive officers are scheduled to receive
the following annual base salaries in their current positions:

 

     Current Annual Salary  

James R. Boldt

Chairman, President and Chief Executive Officer

   $ 505,000   

Brendan M. Harrington

Senior Vice President, Chief Financial Officer

   $ 276,000   

Michael J. Colson

Senior Vice President, Solutions

   $ 294,000   

Filip J.L. Gyde(1)

Senior Vice President, General Manager, CTG Europe

   $ 290,805   

Ted Reynolds

Vice President, Health Solutions

   $ 283,000   

Executive officers are also eligible to receive incentive compensation each year
primarily based upon the achievement of certain targets. These targets may
include specific levels of revenue growth, gross profit, operating income or
earnings per share. Bonuses were awarded to the named executives for 2011 as
follows:

 

     2011 Bonus  

James R. Boldt

   $ 888,288   

Brendan M. Harrington

   $ 364,591   

Michael J. Colson

   $ 382,592   

Filip J.L. Gyde

   $ 115,205   

Ted Reynolds

   $ 233,248   

 

(1) Mr. Gyde is paid in Euros. This amount represents his base pay of 224,439
Euros translated into U.S. dollars at the January 1, 2012 exchange rate.

 

70